                       Case 19-10234-KG          Doc 277       Filed 03/05/19         Page 1 of 10



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                                                    )
In re:                                                              )   Chapter 1l
                                                                    )
THINGS REMEMBERED,INC., et a1.,1                                    )   Case   No. 19-10234 (KG)
                                                                    )
                                     Debtors.                       )   (Jointly Administered)
                                                                    )

     AMENDED2 NOTICE OF AGENDA FOR HEARING ON MARCH 6 ,2019,4T 11:00
    A.M. (PREVAILING EASTERN TIME), BEFORE THE HONORABLE KEVIN GROSS
       AT THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
        DELA\ryARE, LOCATED AT 824 NORTH MARTGT STREET,6TH FLOOR,
               couRTRooM No.3, \ilILMTNGTON, DELAWARE 198013

MATTERS UNDER CNO/COC:

I          Application of the Debtors to Approve the Employment and Retention of Landis Rath &
           Cobb LLP as Co-Counsel, Nunc Pro Tunc to the Petition Date, Pursuant to Bankruptcy
           Code Section32T(a), Bankruptcy Rules 2014 and2016 and Local Rule 2014-1 [Docket
           No. 108, filed on February 13,20191.

                       Response Deadline: February 27,2019 at 4:00 p.m. (ET). Extended to March 4,
                       2019 at 10:00 a.m. (ET) for the office of the United States Trustee.

                       Responses Received:

                       A.    Informal comments received from the offrce of the United States Trustee.

                       Related Documents:

                       A     Certification of Counsel Regarding Application of the Debtors to Approve
                             the Employment and Retention of Landis Rath & Cobb LLP as Co-
                             Counsel, Nunc Pro Tunc to the Petition Date, Pursuant to Bankruptcy
                             Code Section 327(a), Bankruptcy Rules 2014 and 2016 and Local Rule
                             2014-I [Docket No. 249, filed on March 3,20191.

     The Debtors in these chapter I 1 cases, along with the last four digits of each Debtor's federal tax identification
     number, include: Things Remembered, lnc. (2696); TRM Holdco Corp. (5858); and TRM Holdings
     Corporation (2354). The location of the Debtors' service address is: 5500 Avion Park Drive, Highland Heights,
     Ohio 44143.

2    Amended items appear in bold.

3    Any party who wishes to attend telephonically is required to make arrangements prior to the hearing through
     CourtCall by telephone (866-582-687 8) or by facsimile (866-533-2946).
{ r 229.00 r -w0054ó84. }
                      Case 19-10234-KG      Doc 277      Filed 03/05/19   Page 2 of 10



                      B.    Order Authorizing the Employment and Retention of Landis Rath &
                            Cobb LLP as Co-Counsel, Nunc. Pro Tunc to the Petition l)ate,
                            Pursuant to Bankruptcy Code Section 327(a), Bankruptcy Rules 2014
                            and 2016 and Local Rule 2014-1 [Docket No. 274, entered on March 5n
                            20rel.

                      Status: An order has been entered.
1
L           Debtors' Application for Entry of an Order Authorizing the Q) Retention of Berkeley
            Research Group, LLC and (II) Designation of Robert J. Duffy as Chief Restructuring
            Officer and Brett Witherell as Chief Financial Officer, Nunc Pro Tunc to the Petition
            Date [Docket No. I10, filed on February 13,20191.

                      Response Deadline: February 27,2019 at 4:00 p.m. (ET). Extended to March 4,
                      2019 at 10:00 a.m. (ET) for the office of the United States Trustee.

                      Responses Received:

                      A.    Informal comments received from the offrce of the United States Trustee.

                      Related Documents:

                      A.    Certification of Counsel Regarding Application for Entry of an Order
                            Authorizing the (I) Retention of Berkeley Research Group, LLC and (II)
                            Designation of Robert J. DufS as Chief Restructuring Officer and Brett
                            Witherell as Chief Financial Officer, Nunc Pro Tunc to the Petition Date
                            fDocket No. 250, filed on March 3,20191.

                      B.    Order Authorizing Debtors to (I) Retain Berkeley Research Group,
                            LLC and (II)     Designate Robert J. Duffy as Chief Restructuring
                            Officer and Brett Witherell as Chief Financial Officer, Nunc Pro Tunc
                            to the Petition Date [Docket No. 272, entered on March 5,2019].

                      Status: An order has been entered.

J           Debtors' Application for Entry of an Order, Pursuant to Sections 327(a) and 328(a)
            of the Bankruptcy Code, (I) Authorizing Employment and Retention of Malfitano
            Advisors, LLC as the Debtors' Asset Disposition Advisor and Consultanl, Nunc Pro Tunc
            to the Petition Date and (II) Granting Related Relief [Docket No. 111, filed on February
            t3,20191.

                      Response  Deadline: February 27,2019 at 4:00 p.m. (ET). Extended to March 4,
                      2019 at 10:00 a.m. (ET) for the office of the United States Trustee.

                      Responses Received:

                      A.    Informal comments received from the office of the United States Trustee

{   1229.001-w0054684. }                             2
                      Case 19-10234-KG         Doc 277      Filed 03/05/19    Page 3 of 10



                      Related Documents:

                      A.     Certification   of   Counsel Debtors' Application        for Entry of     an
                             Order, Pursuant to Sections 327(a) and 328(a) of the Bankruptcy Code, (I)
                             Authorizing Employment and Retention of Malfitano Advisors, LLC
                             as the Debtors' Asset Disposition Advisor and Consultant, Nunc Pro Tunc
                             to the Petition Date and (II) Granting Related Relief [Docket No. 251,
                             filed on March 3,20191.

                      B.     Order, Pursuant to Sections 327(a) and 328(a) of the Bankruptcy
                             Code, (I) Authorizing Employment and Retention of Malfitano
                             Advisors, LLC as the Debtors' Asset Disposition Advisor and
                             Consultant, Nunc Pro Tunc to the Petition Date and (II) Granting
                             Related Relief [Docket No.269o entered on March 5,2019].

                      Status: An order has been entered.

4.          Debtors' Application for an Order Authorizing Employment and Retention of Prime
            Clerk LLC as Administrative Advisor Nunc Pro Tunc to the Petition Date [Docket No.
            ll2,fJJed on February 13,20191.

                      Response Deadline: February 27,2019 at 4:00 p.m.       (ET). Extended to March   4,
                      2019 at l0:00 a.m. (ET) for the office of the United States Trustee.

                      Responses Received: None.

                      Related Documents:

                      A.     Certificate of No Objection Regarding Debtors' Application for an Order
                             Authorizing Employment and Retention of Prime Clerk LLC as
                             Administrative Advisor Nunc Pro Tunc to the Petition Date [Docket No.
                             252,filed on March 3,20191.

                      B.     Order Authorizing Employment and Retention of Prime Clerk LLC
                             as Administrative Advisor Nunc Pro Tunc to the Petition Date [Docket
                             No.268, entered on March 5,20191.

                      Status: An order has been entered.

5           Motion of the Debtors for Entry of an Order Authorizing the Employment and Retention
            of Professionals Utilized in the Ordinary Course of Business [Docket No. 113, filed on
            February 13,20191.

                      Response  Deadline: February 27,2019 at 4:00 p.m. (ET). Extended to March 4,
                      2019 at 10:00 a.m. (ET) for the offrce of the United States Trustee.




{   1229.001-W0054684.}                                 J
                         Case 19-10234-KG     Doc 277      Filed 03/05/19   Page 4 of 10



                     Responses Received:

                     A.       Informal comments received from the office of the United States Trustee.

                     Related Documents:

                     A.       Certification of Counsel Regarding Motion of the Debtors for Entry of an
                              Order Authorizing the Employment and Retention of Professionals
                              Utilized in the Ordinary Course of Business [Docket No. 225, filed on
                              February 28,20191.

                     B.       Order Granting Motion of the Debtors for Entry of an Order
                              Authorizing the Employment and Retention of Professionals Utilized
                              in the Ordinary Course of Business [Docket No. 267, entered on
                              March 5,20191.

                     Status: An order has been entered.

6           Debtors' Motion for Entry of an Order Establishing Procedures for Interim Compensation
            and Reimbursement of Expenses for Professionals [Docket No. 114, filed on February
            13,20191.

                     Response Deadline: February 27,2019 at 4:00 p.m. (ET). Extended to March 4,
                     2019 at 10:00 a.m. (ET) for the office of the United States Trustee.

                     Responses Received:

                     A.       Informal comments received from the office of the United States Trustee.

                     B.       Informal comments received from the Official Committee of Unsecured
                              Creditors.

                     Related Documents:

                     A.       Certification of Counsel Regarding Debtors' Motion for Entry of an Order
                              Establishing Procedures for Interim Compensation and Reimbursement of
                              Expenses for Professionals [Docket No. 223, filed on February 28,2019].

                     B.       Order Establishing Procedures for Interim Compensation and
                              Reimbursement of Expenses for Professionals [Docket No. 271,
                              entered on March 5,20191.

                     Status: An order has been entered.

7           Debtors' Application For Entry of an Order Authorizing the Retention and Employment
            of Kirkland & Ellis LLP and Kirkland & Ellis International LLP as Attorneys for the
            Debtors and Debtors In Possession [Docket No. I15, filed on February 13,2019).


{   1229.00r-w00s4684.   }
                                                       4
                      Case 19-10234-KG       Doc 277     Filed 03/05/19   Page 5 of 10



                      Response Deadline: February 27,2019 at 4:00 p.m. (ET). Extended to March 4,
                      2019 at 10:00 a.m. (ET) for the office of the United States Trustee.

                      Responses Received:

                      A.    Informal comments received from the office of the United States Trustee.

                      Related Documents

                      A.    Certification of Counsel Regarding Debtors' Debtors' Application For
                            Entry of an Order Authorizing the Retention and Employment of Kirkland
                            & Ellis LLP and Kirkland & Ellis International LLP as Attorneys for the
                            Debtors and Debtors In Possession fDocket No. 248, filed on March 3,
                            20191.

                      B.    Order Authorizing the Retention and Employment of Kirkland &
                            Ellis LLP and Kirkland & Ellis International LLP as Attorneys for
                            the Debtors and Debtors In Possession [Docket No. 270, entered on
                            March 5,20191.

                      Status: An order has been entered.

MATTERS GOING FORWARD:

I           Application of Debtors to Employ and Retain Miller Buckfire & Co., LLC and Stifel,
            Nicolaus & Co.,Inc. as Financial Advisor and Investment Banker Nunc Pro Tunc to the
            Petition Date [Docket No. 109, filed on February 13,20191.

                      Response Deadline: February 27,2019 at 4:00 p.m. (ET). Extended to March 4,
                      2019 at l0:00 a.m. (ET) for the office of the United States Trustee.

                      Responses Received:

                      A.    Informal comments received from the office of the United States Trustee.

                      Related Documents:

                      A.    First Supplemental Declaration of Joan Doak in Support of the
                            Application of Debtors to Employ and Retain Miller Buckfire & Co.,
                            LLC and Stifel, Nicolaus & Co., Inc. as Financial Advisor and
                            Investment Banker Nunc Pro Tunc to the Petition Date [Docket No.
                            266, filed on March 5,20191.

                      B.    Certification of Counsel Regarding Application of Debtors to Employ
                            and Retain Miller Buckfire & Co., LLC and Stifeln Nicolaus & Co.,
                            Inc. as Financial Advisor and Investment Banker Nunc Pro Tunc to
                            the Petition Date [Docket No.273, filed on March 5,2019ì.

{   1229.00r-W00s4684. )                             5
                     Case 19-10234-KG      Doc 277      Filed 03/05/19   Page 6 of 10



                     Status: A certification of counsel has been filed and submitted in accordance
                     with the Court's procedures.

9           Debtors' Motion for Entry of Orders (I) Appointing a Consumer Privacy Ombudsman,
            (II) (A) Approving Bidding Procedures, (B) Approving Bid Protections, (C) Scheduling
            an Auction and Sale Hearing, (D) Approving the Form and Manner of Notice Thereof,
            (E) Establishing Procedures for the Assumption and Assignment of Contracts and Leases,
            (IIÐ(A) Approving the Asset Purchase Agreement, (B) Authorizing the Sale of Assets,
            and (C) Authorizing the Assumption and Assignment of Contracts and Leases, and
            (IV) Granting Related Relief [Docket No. 23, filed on February 6,2019].

                     Sale Response Deadline: March 1,2019 at 4:00 p.m. (ET). Extended for the
                     office of the United States Trustee to March 4, 2019 at 12:00 p.m. (ET).
                     Extended for Brookfield Property REIT Inc., Centennial Real Estate Company,
                     LLC, Montebello Town Center Investors LLC, Starwood Retail Partners LLC, ST
                     Mall Owner, LLC, The Macerich Company, YTC Mall Owner, LLC and
                     Washington Prime Group Inc. only with respect to non-stalking horse adequate
                     assurance to before or at the Sale Hearing.

                     Cure Objection Deadline: March 1,2019 at 4:00 p.m. (ET). Extended to March 4,
                     2019 at 4:00 p.m. (ET) for The Irvine Company LLC, a Delaware Limited
                     Company, Carousel Center Company LP, Crossgates Mall General Company
                     NewCo LLC, Holyoke Mall Company LP, Poughkeepsie Galleria LLC, Salmon
                     Run Shopping Center, Sangertown Square LLC, Pyramid Walden Company LP,
                     Vantiv, LlClWorldpay and Simon Property Group, L.P.

                     Cure and Assumption and Assisnment Responses Received:      -   See   Exhibit A
                     attached hereto

                     Sale Responses Received:

                     A.     Informal comments received from the Official Committee of Unsecured
                            Creditors.

                     B.     Limited Objection of the United States Trustee to Debtors' Motion to
                            Sell Estate Assets Under 11 U.S.C. Section 363 [Docket No.256, filed
                            on March 4120191,

                     Related Documents:

                     A.     Notice of Contract Parties to Potentially Assumed Executory Contracts
                            and Unexpired Leases [DocketNo. 123, filed on February 15,2019].




{   1229.001-w00s4684.}                             6
                    Case 19-10234-KG     Doc 277       Filed 03/05/19    Page 7 of 10



                    B    Order (A) Approving Bidding Procedures and Bid Protections, (B)
                         Scheduling an Auction and Sale Hearing, (C) Approving the Form and
                         Manner of Notice Thereof, (D) Establishing Notice and Procedures for the
                         Assumption and Assignment of Contracts and Leases, and (E) Granting
                         Related Relief [Docket No. 150, entered on February 2I,20I91.

                    C.   Notice of Sale by Auction and Sale Hearing [Docket No. 151, filed on
                         February 21,20191.

                    D.   Amended Notice to Contract Parties to Potentially Assumed Executory
                         Contracts and Unexpired Leases [Docket No. 152, filed on February 21,
                         20191.

                    E.   Notice to Contract Parties to Potentially Assumed Executory Contracts
                         and Unexpired Leases [Docket No. 159, filed on February 2I,2019].

                    F.   Notice to Contract Parties to Potentially Assumed Executory Contracts
                         and Unexpired Leases [Docket No. 172, filed on February 24,2019].

                    G.   Notice to Contract Parties to Potentially Assumed Executory Contracts
                         and Unexpired Leases [Docket No. 208, filed on February 27,2019].

                    H.   Notice to Contract Parties to Potentially Assumed Executory Contracts
                         and Unexpired Leases [Docket No. 220, filed on February 28,2019].

                    I.   Notice of (I) Designation of Successful Bid; and      (II)   Cancellation   of
                         Auction [Docket No.227, filed on March 1,20197.

                    J    Declaration of James Doak in Support of the Debtors' Motion for
                         Entry of an Order (A) Approving the Asset Purchase Agreement, (B)
                         Authorizing the Sale of Assets, (C) Authorizing the Assumption and
                         Assignment of Contracts and Leases, and (D) Granting Related Relief
                         [Docket No. 263, filed March 4,20191.




                             lRemainder of page intentionally left blank.l




{ 1229.001-w0054684. }
                                                   7
                        Case 19-10234-KG        Doc 277        Filed 03/05/19    Page 8 of 10



                        Status: This matter is going forward

Dated: March 5,2019                                      RA                   LLP
Wilmington, Delaware

                                               Adam G         s (No. 3407)
                                               Matthew B. McGuire (No. 4366)
                                               Kimberly A. Brown Q.{o. 5138)
                                               Matthew R. Pierce (No. 59a6)
                                               919 Market Street, Suite 1800
                                               Wilmington, Delaware 1 9801
                                               Telephone: (302) 467-4400
                                               Facsimile: (302)467-4450
                                               Email:        landis@lrclaw.com
                                                             mcguire@lrclaw.com
                                                             brown@lrclaw.com
                                                             pierce@lrclaw.com
                                               -and-

                                               KIRKLAND & ELLIS LLP
                                               Christopher T. Greco, P.C. (admitted pro hac vice)
                                               Derek I. Hunter (admittedpro hac vice)
                                               601 Lexington Avenue
                                               New York, New York 10022
                                               Telephone: (212) 446-4800
                                               Facsimile: (212) 446-4900
                                               Email:         christopher.greco@kirkland.com
                                                              derek. hunter@kirkland. com
                                               -and-

                                               KIRKLAND & ELLIS LLP
                                               Angela M. Snell
                                               Spencer A. Winters (admittedpro hac vice)
                                               Catherine Jun
                                               300 North LaSalle
                                               Chicago, Illinois 60654
                                               Telephone: (3t2)862-2000
                                               Facsimile:       (312) 862-2200
                                               Email:           angela.snell@kirkland.com
                                                                spencer. winters@kirkland. com
                                                                catherine j un@kirkland. com



                                               Co-Counsel    for   the Debtors and Debtors in Possession




{ 1229.001-w0054684.}
                                                         8
                                    Case 19-10234-KG        Doc 277      Filed 03/05/19     Page 9 of 10

                                                                    E)GIIBIT A

                                                         In re Things Rememberedr lnc., et øI
                                                         Case No. Case No. 19-10234 (KG)

               Formal Objections to Notice to Contract Parties to Potentially Assumed Executory Contracts and Unexpired Leases



                                       CBL & Associates Management,          The Debtors are engaged with the objecting party and
                 1            174
                                       Inc.                                  working to resolve the objection.
                                                                             The Debtors are engaged with the objecting parfy and
                 2            r78      The Taubman Landlords
                                                                             working to resolve the obiection.
                                                                             The Debtors are engaged with the objecting party   and
                 J           219       Gravotech Inc. (d/b I a Gravograph)
                                                                             working to resolve the objection.

                             229
                                       Tender Retail, A Division   of        The Debtors are engaged with the objecting parry   and
                 4
                                       Acceo Solutions,Inc.                  working to resolve the objection.
                                                                             The Debtors are engaged with the objecting party   and
                 5           230       Washington Prime Group Inc.
                                                                             working to resolve the obiection.
                                                                             The Debtors are engaged with the objecting party   and
                 6           23r       RetailMeNot,Inc
                                                                             working to resolve the obiection.
                                                                             The Debtors are engaged with the objecting party   and
                 7           233       Oracle
                                                                             working to resolve the obiection.
                                                                             The Debtors are engaged with the objecting party   and
                 8           235       STAG North Jackson 2,LLC
                                                                             working to resolve the obiection.
                                                                             The Debtors are engaged with the objecting party   and
                 9           236       Warwick Mall Owner LLC
                                                                             working to resolve the obiection.
                                                                             The Debtors are engaged with the objecting party   and
                10           237       V/estfield, LLC
                                                                             working to resolve the obiection.
                11           239       Legacy Villaee Investors, LLC         Resolved




{   1229.001-W00s4684.}
                                  Case 19-10234-KG         Doc 277       Filed 03/05/19   Page 10 of 10

                                        Brookfield Property REIT Inc.,       The Debtors are engaged with the objecting party and
                                        Centennial Real Estate Company,      working to resolve the objection.
                                        LLC, Montebello Town Center
             t2             240         Investors LLC, Starwood Retail
                                        Partners LLC, ST Mall Owner,
                                        LLC, The Macerich Company and
                                        YTC Mall Owner, LLC
                                        Objection of Carousel Center         The Debtors are engaged with the objecting party
                                        Company, L.P., Crossgates Mall       and working to resolve the objection.
                                        General Company NewCo,
                                        LLC, Crystal Run Galleria
                                        LLC, Holyoke Mall Company,
                                        L.P., JPMG Manassas Mall
                                        Owner LLC, Poughkeepsie
             13             259         Galleria LLC, Salnon Run
                                        Shopping Center. L.L.C.,
                                        Sangertown Square, L.L.C., and
                                        þramid \ilalden Company,
                                        L.P. to Debtors'Notice to
                                        Contract Parties to Potentially
                                        Assumed Executory Contracts
                                        and Unexpired Leases


           Informal Comments to Notice to Contract Parties to Potentially Assumed Executory Contracts and Unexpired Leases


            Simon Properly Group, L.P                       The Debtors are engaged with the objecting party and working to
                                                            resolve the obiection.
            The Irvine Company LLC                          Resolved




{ 1229.001-W0054684.}
